UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-6768



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


BERNARD LAMONT WILLIAMS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. G. Ross Anderson, Jr., District
Judge. (CR-97-129, CA-99-2253-6-13)


Submitted:   September 28, 2001           Decided:   October 15, 2001


Before MOTZ and KING, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Bernard Lamont Williams, Appellant Pro Se. E. Jean Howard, OFFICE
OF THE UNITED STATES ATTORNEY, Greenville, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Bernard Lamont Williams seeks to appeal the district court’s

order denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.

2001).   We have reviewed the record and the district court’s

opinion accepting the recommendation of the magistrate judge and

find no reversible error. Accordingly, we deny a certificate of

appealability and dismiss the appeal on the reasoning of the dis-

trict court. See United States v. Williams, Nos. CR-97-129; CA-99-

2253-6-13 (D.S.C. Feb. 13, 2001).   We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                         DISMISSED




                                2